      Case 1:20-mc-00045-LEK-DJS Document 34 Filed 04/21/21 Page 1 of 5




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

WESTCHESTER SURPLUS LINES
INSURANCE COMPANY,

                                 Plaintiff,
                                                                1:20-MC-045
             v.                                                  (LEK/DJS)

AMCLAIMS and JEFFREY GAUL,

                                  Defendants.


APPEARANCES:                                    OF COUNSEL:

GOLDBERG SEGALLA, LLP                           JONATHAN M. BERNSTEIN, ESQ.
Attorney for Plaintiff
8 Southwoods Boulevard, Suite 300
Albany, NY 12211

BUTLER WEIHMULLER KATZ                          JANICE BUCHMAN, ESQ.
CRAIG, LLP
Attorney for Plaintiff
400 N. Ashley Drive, Ste. 2300
Tampa, FL 33602

JEFFREY GAUL
Defendant pro se
Niskayuna, NY 12309

DANIEL J. STEWART
United States Magistrate Judge

                              DECISION and ORDER

      Plaintiff issued the subpoena at issue here in conjunction with litigation pending

in the Middle District of Florida, Westchester Surplus Lines Ins. Co. v. ATA Fishville,

LLC, 2:19-cv-297 (“the Florida Action”). Dkt. No. 1-6. Plaintiff commenced this


                                         -1-
      Case 1:20-mc-00045-LEK-DJS Document 34 Filed 04/21/21 Page 2 of 5




proceeding to enforce compliance with the subpoena under FED. R. CIV. P. 45. Dkt. No.

1. Following several conferences and court orders, Jeffrey Gaul has produced some

documentation to Plaintiff in response to the subpoena. See Dkt. No. 26 at p. 3. Plaintiff

asks the Court to direct further production. Dkt. Nos. 26, 28, 32, & 33.

       Rule 45 authorizes the Court to direct compliance with a subpoena. City of Almaty,

Kazakhstan v. Ablyazov, 2018 WL 11270113, at *2 (S.D.N.Y. Feb. 28, 2018). The Rule

also commands that a court “shall” quash or modify a subpoena if the subpoena “subjects

a person to undue burden.” FED. R. CIV. P. 45(c)(3)(A)(iv); Travelers Indem. Co. v.

Metro. Life Ins. Co., 228 F.R.D. 111, 113 (D. Conn. 2005). “The reach of a subpoena

issued pursuant to FED. R. CIV. P. 45 is subject to the general relevancy standard

applicable to discovery under FED. R. CIV. P. 26(b)(1).” Syposs v. United States, 181

F.R.D. 224, 226 (W.D.N.Y. 1998). Under Rule 26:

     Parties may obtain discovery regarding any nonprivileged matter that is
     relevant to any party’s claim or defense and proportional to the needs of the
     case, considering the importance of the issues at stake in the action, the amount
     in controversy, the parties’ relative access to relevant information, the parties’
     resources, the importance of the discovery in resolving the issues, and whether
     the burden or expense of the proposed discovery outweighs its likely benefit.

FED. R. CIV. P. 26(b)(1).

       “Determinations of ‘undue burden’ are made in the discretion of the trial court.”

Vale v. Great Neck Water Pollution Control Dist., 2016 WL 1072639, at *4 (E.D.N.Y.

Jan. 8, 2016) (citing cases); see also Funk v. Belneftekhim, 2018 WL 11169668, at *1

(E.D.N.Y. May 31, 2018) (“determinations of reasonableness and undue burden - are

entrusted to the sound discretion of the district court.”) (internal quotations omitted). In


                                            -2-
      Case 1:20-mc-00045-LEK-DJS Document 34 Filed 04/21/21 Page 3 of 5




applying these standards, “courts are instructed to be especially solicitous of non-party

targets of subpoenas.” In re Namenda Direct Purchaser Antitrust Litig., 2017 WL

3822883, at *4 (S.D.N.Y. Aug. 30, 2017).

        On the facts of this case, the Court concludes that ordering further proceedings

to enforce the subpoena is not warranted under the Rules.

       Mr. Gaul has provided 262 pages of documentation to Plaintiff in response to the

subpoena. See Dkt. No. 26 at p. 3. He avers in a sworn statement that other than the

documents disclosed to date he has “found no additional documents” and that he has “not

knowingly withheld any document.” Dkt. No. 31 at ¶ 10. He also states that any

electronic files that he had are no longer available due to issues with his computer. Id. at

¶ 11. Plaintiff seeks additional disclosure on several grounds. First, it indicates that Mr.

Gaul must have other documents that he has not provided to it because Plaintiff received

those documents during the course of discovery in the Florida Action. Dkt. No. 26 at ¶

5. Based on Plaintiff’s understanding of the underlying facts, it also contends that

“Defendants should have more documents than [they] produced.” Id. at ¶ 6.

       While the fact that a party may be able to obtain the information from another

source does not per se excuse compliance with a subpoena, see Dkt. No. 24 at pp. 5-6,

the fact that the party seeking the information has already obtained that information is a

relevant consideration in determining whether further production would constitute an

undue burden. See, e.g., FED. R. CIV. P. 26(b)(2)(C) (authorizing court to limit discovery

when “the discovery sought is unreasonably cumulative or duplicative, or can be obtained

from some other source that is more convenient, less burdensome, or less expensive”);

                                            -3-
          Case 1:20-mc-00045-LEK-DJS Document 34 Filed 04/21/21 Page 4 of 5




Tucker v. American Intern. Group, Inc., 281 F.R.D. 85, 93 (D. Ct. 2012). “In considering

whether a subpoena is unduly burdensome, courts take into account factors such as

relevance and the need for the evidence.” Pierce v. United States, 2015 WL 13843360,

at *5 (N.D.N.Y. Oct. 19, 2015); see also Cohen v. City of New York, 255 F.R.D. 110, 117-

118 (S.D.N.Y. 2008). Here, given the concession that Plaintiff is already in possession

of some documents it believes Mr. Gaul possesses, the Court finds it would be

unnecessary and unduly burdensome to direct Mr. Gaul “to reproduce documents in

response to the subpoena which [Plaintiff] acknowledges it has already received.” ACI

Worldwide Corp. v. Mastercard Techs., LLC, 2016 WL 3647850, at *5 (D. Neb. July 1,

2016).

           Plaintiff also “suspect[s],” Dkt. No. 28-1 at p. 3, that Mr. Gaul “should have more

documents.” Dkt. No. 26 at ¶ 6. The Court does not find this speculation sufficient to

direct further proceedings at this time. “While considerable latitude is permitted in

securing the production of documents and records, the court should be careful to see that

the right to subpoena shall not be exercised to the extent that it degenerates into a pure

‘fishing expedition’ and an unreasonable burden upon the one having documents and

records in its possession.” Chase Nat. Bank of City of New York v. Portland Gen. Elec.

Co., 2 F.R.D. 484, 484 (S.D.N.Y. 1942). 1 Plaintiff has identified, in general terms,

several categories of documents it believes Mr. Gaul should have produced. Dkt. No. 26

at ¶ 6; Dkt. No. 28-1 at p. 3. Mr. Gaul denies there are any further documents to produce.



1
    The Court notes that Plaintiff clearly had a good faith basis for the original issuance of the subpoena.

                                                           -4-
      Case 1:20-mc-00045-LEK-DJS Document 34 Filed 04/21/21 Page 5 of 5




Dkt. No. 31. The record reflects a significant degree of distrust among the parties as to

their respective positions. That distrust alone, however, is not a sufficient basis to compel

further production. See Boykin Anchor Co. v. Wong, 2012 WL 937182, at * 4 (E.D.N.C.

Mar. 20, 2012). At this stage, to the extent that Plaintiff believes Mr. Gaul may have

knowledge about investigations and property inspections, see Dkt. No. 26 at ¶ 6; Dkt. No.

28-1 at p. 3, it appears to the Court that a deposition, rather than continued contentious

litigation over this document subpoena, might be a more productive way to obtain this

information. See generally FED. R. CIV. P. 1 (Federal Rules should be “construed,

administered, and employed by the court and the parties to secure the just, speedy, and

inexpensive determination of every action and proceeding.”).

       The Court concludes that directing further proceedings here would not serve

interests proportional to the needs of the case and would constitute an undue burden.

       ACCORDINGLY, it is hereby

       ORDERED, the Motion to Compel (Dkt. No. 1) is GRANTED IN PART and

DENIED IN PART; and it is further

       ORDERED, that the Clerk of the Court is directed to close the case.

       SO ORDERED.

Dated: April 21, 2021
       Albany, New York




                                            -5-
